UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2010 Commission file numbers: 333-82084-01 333-82084 PAPERWEIGHT DEVELOPMENT CORP. APPLETON PAPERS INC. (Exact Name of Registrant as Specified in Its Charter) (Exact Name of Registrant as Specified in Its Charter) Wisconsin Delaware (State or Other Jurisdiction of Incorporation or Organization) (State or Other Jurisdiction of Incorporation or Organization) 39-2014992 36-2556469 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 825 East Wisconsin Avenue, P.O. Box 359, Appleton, Wisconsin 54912-0359 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (920)734-9841 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Current Report on Form 8-K/A corrects formatting of the document filed as Exhibit 2.1 of the Current Report on Form 8-K of Appleton Papers Inc. (the “Company”) originally filed with the Securities and Exchange Commission on July 26, 2010 (the “Original Filing”) regarding the Company’s sale of the outstanding capital stock of American Plastics Company Inc. and New England Extrusion Inc. to NEX Performance Films Inc., an entity affiliated with Mason Wells Buyout Fund II, Limited Partnership, pursuant to a stock purchase agreement dated as of July 2, 2010. Except for the reformatted Stock Purchase Agreement included as Exhibit 2.1, this Current Report on Form 8-K/A does not otherwise update any other information or disclosures set forth in the Original Filing. 1 Item 9.01.Financial Statements and Exhibits. (a).Not applicable (b). Not Applicable (c). Not applicable (d). Exhibits. The following exhibit is being filed herewith: Stock Purchase Agreement, between Appleton Papers Inc. and NEX Performance Films Inc., dated as of July 2, 2010.* *The disclosure schedules to the Stock Purchase Agreement are not being filed herewith. The registrants agree to furnish supplementally a copy of any such schedules to the Securities and Exchange Commission upon request. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 9, 2010 Paperweight Development Corp. By: /s/ Patrick J. Jermain Name: Patrick J. Jermain Title: Principal Accounting Officer 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 9, 2010 Appleton Papers Inc. By: /s/ Patrick J. Jermain Name: Patrick J. Jermain Title: Principal Accounting Officer 4
